     Case 1:18-cv-01623-NONE-SKO Document 94 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JARED M. VILLERY,                             Case No. 1:18-cv-01623-NONE-SKO (PC)

12                       Plaintiff,
13           v.                                     ORDER STAYING BRIEFING ON
                                                    DEFENDANTS’ MOTIONS FOR
14    D. CROUNSE, et al.,                           SUMMARY JUDGMENT

15                       Defendants.
16

17          On August 16, 2021, Defendants filed two motions for summary judgment. (Docs. 88-89,
18   91.) Pursuant to Local Rule 230(l) and Federal Rule of Civil Procedure 6(d), Plaintiff’s
19   oppositions, if any, are due by September 9, 2021.
20          Prior to the filing of the summary judgment motions, Plaintiff timely filed a motion to
21   compel the production of documents from Defendant Crounse. (Doc. 58.) The latter motion has
22   been pending for several months. Because Plaintiff may seek to use documents sought in his
23   motion to compel in an opposition to a summary judgment motion, the Court will stay briefing on
24   the summary judgment motions until after it has ruled on the motion to compel.
25   ///
26   ///
27   ///
28   ///
     Case 1:18-cv-01623-NONE-SKO Document 94 Filed 08/19/21 Page 2 of 2


 1            Based on the foregoing, briefing on Defendants’ motions for summary judgment (Docs.

 2   88-89, 91) is STAYED. Plaintiff need not file an opposition or a statement of non-opposition to

 3   either motion until the stay is lifted by the Court.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     August 18, 2021                                  /s/ Sheila K. Oberto             .
                                                            UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                            2
